FILED MCOURT OF APPEALS I
                                                   12th Court cf Agneais District I


                                                           -ER TE
                                                   CATHY S. LUSK. EWrK

                                                                           FILE COPY



         RE: Case No. 14-0524                                DATE:           3/30/2015
         COA #: 12-13-00075-CV                TC#:       08CV30196
STYLE:KEY ENERGY SERVICES,             LLC
   v.    SHELBY   COUNTY   APPRAISAL         DISTRICT
        Today    the   Supreme     Court       of        Texas         granted         the
motion     for    extension       of    time        to      file        motion         for
rehearing in the above-referenced case. The motion for
rehearing is due to be filed in this office on or
before            March            30,        "  2015.


                            MS.    CATHY      S.     LUSK
                            CLERK, TWELFTH COURT OF APPEALS
                            1517 WEST FRONT, SUITE 354
                            TYLER, TX  75702